Name: 2010/400/: Decision of the Representatives of the Governments of the Member States of the European Union of 8Ã July 2010 appointing judges to the General Court
 Type: Decision
 Subject Matter: organisation of the legal system;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2010-07-20

 20.7.2010 EN Official Journal of the European Union L 186/29 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION of 8 July 2010 appointing judges to the General Court (2010/400/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Whereas: (1) In accordance with the provisions of the Treaties, every three years there should be a partial replacement of the judges of the General Court. For the period from 1 September 2010 to 31 August 2016, 14 judges had to be appointed to the General Court. (2) On 23 June 2010, the Conference of the Representatives of the Governments of the Member States appointed 10 judges to the General Court for the above period (1). (3) To complete the partial replacement of the judges of the General Court, the governments of the Member States should appoint further judges to the four posts remaining to be filled. (4) The governments of the Member States concerned have proposed respectively to reappoint Mr OttÃ ³ CZÃ CZ and to appoint Mr Marc van der WOUDE as judges of the General Court. The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of those two judges to perform the duties of judge of the General Court. While the candidacy of Mr OttÃ ³ CZÃ CZ had been withdrawn, the government of the Member State concerned has recently indicated that it proposed Mr CZÃ CZ for a further term of office as judge of the General Court. (5) Two members of the General Court should therefore be appointed for the period from 1 September 2010 to 31 August 2016; judges for the two vacancies still to be filled will be appointed at a later date, HAVE ADOPTED THIS DECISION: Article 1 Mr OttÃ ³ CZÃ CZ and Mr Marc van der WOUDE are hereby appointed judges of the General Court from 1 September 2010 to 31 August 2016. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 8 July 2010. For the Council The President J. DE RUYT (1) Decision of the Representatives of the Governments of the Member States of 23 June 2010 appointing judges to the General Court (OJ L 163, 30.6.2010, p. 41).